Citation Nr: 1527812	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  11-18 592A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for bilateral hammertoes.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Sean Kendall, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

This matter was previously before the Board in January 2014, when it was remanded for further development.  The Agency of Original Jurisdiction (AOJ) secured all available records from the VA Medical Center (VAMC) in Lyons, New Jersey.  However, the VAMC has formally determined there are no available records for the Veteran from 1977 to 1987.  The AOJ also scheduled the Veteran for exams regarding his PTSD, hepatitis C, and tinnitus claims as requested by the Board.  The actions by the AOJ constitute substantial compliance with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran appeared at a hearing before the undersigned in July 2013 prior to the remand.  A transcript of the hearing is of record.  

The issue of entitlement to service connection for hearing loss has been raised by the record in an October 2014 statement.  The AOJ previously adjudicated a claim for hearing loss in April 2010, but it was not appealed.  Thus, the decision is final.  See 38 C.F.R. § 3.104 (2014).  However, the question of whether the claim should be reopened has not been adjudicated by the AOJ.  See 38 C.F.R. § 3.156 (2014).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

It should be noted that the Veteran elected to change representation in March 2015, more than ninety days after his appeal was recertified and transferred to the Board, but a motion for change in representation was not submitted in compliance with 38 C.F.R. § 20.1304(b) (2014).  As the Veteran's appeal is being remanded for further development, the implicit request to change representation is deemed granted.  However, this order serves as notice that any future changes in representation must be made within the time period allowed by regulation or be accompanied by a written motion as outlined in 38 C.F.R. § 20.1304(b) (2014).  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In October 2014, the Veteran submitted a substantial amount of evidence regarding the issues on appeal and requested review by the AOJ, even though he had previously informed the AOJ in August 2014 that he had no additional evidence to submit, waived his right to AOJ consideration of new evidence, and requested that his case be certified to the Board based on the evidence of record.  While the Veteran is not entitled to AOJ review due to the August 2014 waiver, the additional evidence submitted has raised several issues that require additional development; therefore, a remand to the AOJ is necessary.  See 38 C.F.R. §§ 19.37, 20.1304 (2014).

In an October 2014 statement, the Veteran raised a new theory regarding his claim of entitlement to service connection for PTSD.  The Veteran claims he was the victim of a racially motivated attack during service.  He has not previously alleged that he may have PTSD as a result of an in-service personal assault.  See 38 C.F.R. § 3.304(f)(5) (2014).  Thus, additional development is necessary regarding this claim.  

The Veteran also highlighted an alleged error in his VA treatment records regarding intravenous drug abuse.  The Veteran contends he has never abused heroin intravenously as implicated in an October 2007 mental health note.  He claims he has always sniffed or snorted the drug.  The Veteran's contention is supported by the other evidence of record.  VA treatment notes for heroin withdrawal symptoms from November 1995, December 1997, and January 1999 all indicate the Veteran snorted or sniffed the drug.  A December 2005 psychosocial history report also indicates the Veteran used heroin and cocaine nasally, as opposed to intravenously.  Thus, an addendum to the April 2014 VA opinion regarding the Veteran's service connection claim for hepatitis C is necessary, as it is primarily based on the allegation of intravenous drug abuse included in the anomalous October 2007 mental health note.

Furthermore, the Veteran asserted his currently diagnosed bilateral hammertoes are the result of wearing ill-fitted boots during service.  The Veteran has not specifically alleged an in-service causation for hammertoes in the past.  Thus, a VA examination is necessary because there is insufficient evidence of record to make an informed decision regarding the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Additionally, an April 2014 VA audiological examiner recommendedd that  the Veteran's tinnitus claim be assessed by additional specialist, after she determined that the claimed condition was not attributable to hearing loss.  However, she did not identify what type of specialist should examine the Veteran; or whether his tinnitus could be related to a condition that may be a result of his service.  VA typically has duty to provide specialized examinations as recommended by examiners.  Daves v. Nicholson, 21 Vet. App. 46 (2007); Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991).  Thus, clarification of the examiner's recommendation is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran notice of the evidentiary requirements for establishing a claim of service connection for PTSD due to an in-service personal assault.

2.  Schedule the Veteran for a new examination to determine whether it is at least as likely as not that he has PTSD as a result of an event or injury during service.  The examiner must consider each stressor alleged by the Veteran, including, but not limited to, his account of being the victim of a racially motivated attack during service and his fear of potential hostile military activity during combat readiness exercises of the coast of Lebanon.  

3.  Request an addendum from the April 2014 examiner who assessed the Veteran's claim of entitlement to service connection for hepatitis C.  The examiner should state whether the history regarding intravenous drug use included in the rationale was solicited directly from the Veteran during the examination or gathered from review of his past treatment records.  If the examiner cannot state that the history was solicited directly from the Veteran, he should presume that the Veteran has not abused drugs intravenously, but rather nasally as asserted by the Veteran, and provide a new opinion as to whether it is at least as likely as not that the Veteran's currently diagnosed hepatitis C is the result of an event or injury during service.  

If the April 2014 examiner is unavailable, the Veteran must be provided a new examination to determine whether it is at least as likely as not that his currently diagnosed hepatitis C is the result of an event or injury during service.  If a new examination is necessary, the examiner must presume that the Veteran has not abused drugs intravenously, but rather nasally as asserted by the Veteran.

4.  Schedule the Veteran for an examination to determine whether it is at least as likely as not that his currently diagnosed bilateral hammertoes are the result of an event or injury in service.  

5.  Request an addendum from the April 2014 VA examiner who assessed the Veteran's claim of entitlement to service connection for tinnitus.  The examiner must clarify what further specialist examinations are recommeneded; and whether the condition could be the result of any other condition that is subject to a pending claim for service connection.  The examiner is advised the Veteran has pending claims for PTSD, hepatitis C, and bilateral hammertoes, in addition to the tinnitus claim.  

The Veteran should be afforded the recommended specialist examinations.  

5.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

